Case: 20-40286      Document: 00515627892         Page: 1     Date Filed: 11/05/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        November 5, 2020
                                  No. 20-40286                            Lyle W. Cayce
                               Conference Calendar                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Gonzalo Garcia-Melchor,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:19-CR-320-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Gonzalo Garcia-
   Melchor has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Garcia-Melchor has filed a response. The record


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40286      Document: 00515627892          Page: 2   Date Filed: 11/05/2020




                                    No. 20-40286


   is not sufficiently developed to allow us to make a fair evaluation of Garcia-
   Melchor’s claims of ineffective assistance of counsel; we therefore decline to
   consider the claims without prejudice to collateral review. See United States
   v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Garcia-Melchor’s response. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2